TXEB Live Database V5.2.2                                              https://ecf.txeb.uscourts.gov/cgi-bin/Dispatch.pl?701122251634857
             Case 5:18-cv-00123-RWS-CMC Document 22-3 Filed 07/11/19 Page 1 of 2 PageID #: 89




                                               United States Bankruptcy Court

                                                   Eastern District of Texas

         Notice of Bankruptcy Case Filing

         The following transaction was received from Rodney Dale McDaniel entered on 7/10/2019 at 1:49 PM CDT
         and filed on 7/10/2019
         Case Name:           RAJK FRY, LLC
         Case Number:         19-50119
         Document Number: 1

         Docket Text:
         Chapter 7 Voluntary Petition With Schedules, Statements, and All Other Required Documents.Filed by RAJK
         FRY, LLC Document Due 07/17/2019. (Attachments: # (1) Additional parties to be notified under Schedule
         F)(McDaniel, Rodney)

         The following document(s) are associated with this transaction:

         Document description:Main Document
         Original filename:RAJK Petition.pdf
         Electronic document Stamp:
         [STAMP bkecfStamp_ID=995489823 [Date=7/10/2019] [FileNumber=18237723-0
         ] [62564e3898d139fc93c903dd9cb0b763ac0fdf95065be33078409b850563d0231c7
         8b6a733bd73864407c97a6d1e787ce4bf1afbdeae98d8ecea3edcf971e7e3]]
         Document description: Additional parties to be notified under Schedule F
         Original filename:C:\fakepath\ADDITIONAL NOTICE F.pdf
         Electronic document Stamp:
         [STAMP bkecfStamp_ID=995489823 [Date=7/10/2019] [FileNumber=18237723-1
         ] [4d210935b765f66efecb0507a9a06e0f750bf8e8dd2663f2d7105e52e2b5990c447
         bae7772995e9dc335702e26e6846abbcb037ac33567788a4feb6ff641b12c]]

         19-50119 Notice will be electronically mailed to:

         Rodney Dale McDaniel on behalf of Debtor RAJK FRY, LLC
         mcdanlaw@yahoo.com, binklegal@yahoo.com

         US Trustee
         USTPRegion06.TY.ECF@USDOJ.GOV

         19-50119 Notice will not be electronically mailed to:




1 of 2                                                                                                              7/10/2019, 1:56 PM
TXEB Live Database V5.2.2                                https://ecf.txeb.uscourts.gov/cgi-bin/Dispatch.pl?701122251634857
            Case 5:18-cv-00123-RWS-CMC Document 22-3 Filed 07/11/19 Page 2 of 2 PageID #: 90




2 of 2                                                                                                7/10/2019, 1:56 PM
